DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 March 2021 and 7 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “wherein the first predetermined value and the second predetermined value are respectively a value close to an upper limit and a value close to a lower limit of charging rate range in which a voltage change with respect to a charging rate change is sufficiently large”.  The first predetermined value and the second predetermined value would appear to already set the charging rate range.  As such, the second predetermined value would already be the value close to an upper limit as is the first predetermined value already the value close to a lower limit.  Further, the term “sufficiently large” is a relative term which renders the claim indefinite. The term “sufficiently large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree as there is only one example (page 14, lines 1-2) and it is unclear if this is meant as the definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examine will utilize adjusting to a maximum upper charge rate while maintaining the lower charge rate as it is believed to satisfy this requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0245987 by Pratt et al. (Pratt hereinafter).

Regarding claim 1, Pratt discloses a control device that controls charging/discharging of a secondary battery mounted on a vehicle [see at least abstract; paragraphs 0006 and 0098-0099; Figures 1 and 6A-8], the control device [see at least Figure 1, (120)] comprising: a detection unit [see at least Figure 1, (128)] configured to detect start of deriving of a deterioration state of the secondary battery [see at least Figure 6A, (616); paragraph 0079]; and a control unit [see at least Figure 1, (128)] configured to control charging/discharging of the secondary battery such that a charging rate of the secondary battery is set to be equal to or higher than a first predetermined value [see at least paragraphs 0085-0087, “lower charge rate limit”] and equal to or lower than a second predetermined value [see at least paragraphs 0085-0087, “upper charge rate limit”] in a state in which the vehicle is parked and is connected to an external power supply [see at least Figures 7A and 8; it is implied that the vehicle is parked to be connected to the charging system] in a case in which start of deriving of the deterioration state has been detected by the detection unit [see at least Figure 6A, (616); paragraph 0079].

Regarding claim 3, Pratt discloses the control device according to claim 1, wherein the control device [see at least Figure 1, (128)] is mounted on a management device that manages transmission/reception of electric power between an electric power system and the secondary battery [see at least Figure 1, (120)].

Regarding claim 5, Pratt discloses the control device according to claim 1, wherein the control device is mounted on a power connection device that relays transmission/reception of electric power between an electric power system and the secondary battery [see at least Figure 7A, (720)].

Regarding claim 6, Pratt discloses the control device according to claim 1, wherein the first predetermined value and the second predetermined value are respectively a value close to an upper limit and a value close to a lower limit of a charging rate range in which a voltage change with respect to a charging rate change is sufficiently large, and deterioration of the secondary battery is not promoted [see at least Figure 6B, (660)].  

Regarding claim 8, Pratt discloses a control method of a secondary battery [see at least Figure 8, (870)] mounted on a vehicle [see at least Figure 8, (830)] using a control device [see at least Figure 1, (120)], the control method comprising: controlling charging/discharging of the secondary battery [see at least abstract] such that a charging rate of the secondary battery is equal to or higher than a first predetermined value [see at least paragraphs 0085-0087, “lower charge rate limit”] and equal to or lower than a second predetermined value [see at least paragraphs 0085-0087, “upper charge rate limit”] in a state in which the vehicle is parked and is connected to an external power supply [see at least Figures 7A and 8; it is implied that the vehicle is parked to be connected to the charging system] in a case in which a deterioration state of the secondary battery is derived [see at least Figure 6A, (616); paragraph 0079].

Regarding claim 9, Pratt discloses a computer-readable non-transitory recording medium including a program causing a computer mounted on a control device [see at least paragraph 0009] to perform: controlling charging/discharging of a secondary battery [see at least abstract] such that a charging rate of the secondary battery is equal to or higher than a first predetermined value [see at least paragraphs 0085-0087, “lower charge rate limit”]  and equal to or lower than a second predetermined value [see at least paragraphs 0085-0087, “upper charge rate limit”]  in a state in which a vehicle is parked and is connected to an external power supply [see at least Figures 7A and 8; it is implied that the vehicle is parked to be connected to the charging system] in a case in which a deterioration state of the secondary battery mounted on the vehicle is derived [see at least Figure 6A, (616); paragraph 0079].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0245987 by Pratt et al. (Pratt hereinafter) in view of US 2012/0299597 by Shigemizu.

Regarding claim 2, Pratt discloses the control device according to claim 1, wherein the external power supply is an electric power system [see at least Figure 1, (110); Figure 7A, (710)].
Pratt fails to disclose and wherein the control unit controls charging/discharging of the secondary battery in response to a request from the electric power system in a case in which the deterioration state of the secondary battery is not derived.  However, Shigemizu discloses detecting an abnormal state of the secondary battery and adjusts the min/max charging range [see at least paragraphs 0064 and 0065-0071].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to maintain an abnormal battery so that the safety of the battery system may be improved [Shigemizu, paragraph 0071].

Regarding claim 4, Pratt discloses the control device according to claim 1.
Pratt fails to disclose wherein the control device is mounted on the vehicle.  However, Shigemizu discloses this limitation [see at least paragraph 0026].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the system installed in a vehicle to allow for the system to be portable, thus providing the charge/discharge control to anywhere with an attachment to an electric power system.

Regarding claim 7, Pratt discloses a diagnosis system comprising: the control device according to claim 1 [see above]; a measuring unit configured to measure a voltage [see at least paragraph 0060, “for receiving status data”…”voltage”] 6A; paragraph 0060]; and a deriving unit [see at least Figure 1, (128); paragraph 0060] configured to derive a deterioration state of the secondary battery based on the SOC or SOH or voltage or internal resistance or conductance and the charging rate acquired in a state in which the charging rate is equal to or higher than the first predetermined value [see at least paragraphs 0085-0087, “lower charge rate limit”] and equal to or lower than the second predetermined value [see at least paragraphs 0085-0087, “upper charge rate limit”].
Pratt fails to disclose the measuring of the current of the battery.  However, Shigemizu discloses this limitation [see at least paragraph 0032, “a current value”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to measure the current value of the battery as it is a common parameter value used in measuring various aspects of battery function/health and measuring both voltage and current would result in a more accurate assessment of the battery health.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haga et al. (US 2019/0064282) discloses estimating the deterioration state of a secondary battery with a step for not being able to determine the deterioration state.
Takizawa et al. (US 2017/0282899) discloses a power supply system which determines a charge rate range between two thresholds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836